72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Dwight SPEARS, Petitioner.
No. 95-8042.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Dec. 15, 1995.

PETITION DENIED.
Dwight Spears, Petitioner Pro Se.
On Petition for Writ of Mandamus.  (CR-92-53-P)
Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Dwight Spears petitions for a writ of mandamus, complaining of delay in the district court.  In November 1994 Spears filed in the district court a 28 U.S.C. Sec. 2255 (1988) motion, as well as motions to expand the record, for bond pending appeal, and to proceed in forma pauperis.  In March 1995, Spears filed another Sec. 2255 motion and a motion for transcripts of grand jury proceedings.  In May 1995, Defendant filed a motion to dismiss in the district court, and Spears filed a mandamus petition in this Court alleging that the district court had failed to act on his previous motions.


2
Because the district court's docket sheet reveals a dispositive motion was filed the same month this mandamus petition was filed, we find there has been no undue delay by the district court in acting upon Spears's Sec. 2255 motion.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED